Lumber and Forwarding /s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 27, 2013

                                           No. 04-13-00083-CV

                         HALE LAND AND CATTLE COMPANY, INC.,
                                       Appellant

                                    v.
              SILVARIS CORPORATION, d/b/a Low Grande Lumber and
    SILVARIS CORPORATION, d/b/a Low Grade Lumber and Alcalosa Forwarding, Inc.,
                                 Appellees

                  From the 293rd Judicial District Court, Maverick County, Texas
                               Trial Court No. 08-12-24038-MCV
                          Honorable Cynthia L. Muniz, Judge Presiding

                                           No. 04-13-00320-CV

                     IN RE HALE LAND AND CATTLE COMPANY, INC.

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        The court has considered the Motion for Reconsideration En Banc filed by Hale Land and
Cattle Company, Inc. and the motion is DENIED.



           1
           This proceeding arises out of Cause No. 08-12-24038-MCV, styled Silvaris Corporation, D/B/A Low
Grade Lumber and Alcalosa Forwarding, Inc. v. Hale Land and Cattle Company, Inc., pending in the 293rd Judicial
District Court, Maverick County, Texas, the Honorable Cynthia L. Muniz presiding.
      It is so ORDERED on August 27, 2013.


                                                      _____________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2013.



                                                      _____________________________
                                                      Keith E. Hottle
                                                      Clerk of Court